NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30041

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00129-WFN

 v.
                                                MEMORANDUM*
RESHAWN D'ARBY MAGNIFICENT-EL,
a.k.a. Reshawn D'Arby Phillips, a.k.a. Malik
Mutula El,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Reshawn D’Arby Magnificent-El appeals from the district court’s order

modifying his conditions of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Magnificent-El challenges the district court’s modification of his conditions

of supervised release to require up to six urinalysis and sweat patch tests per

month. The district court did not abuse its discretion. See United States v.

Bainbridge, 746 F.3d 943, 946 (9th Cir. 2014). In light of Magnificent-El’s

positive drug test result, the modified condition is reasonably related to deterrence

and involves no greater deprivation of liberty than is reasonably necessary. See 18

U.S.C. § 3583(d), (e)(2). Therefore, the district court did not abuse its “broad

discretion” in imposing it. See Bainbridge, 746 F.3d at 948.

      AFFIRMED.




                                          2                                       18-30041